Citation Nr: 0402715	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a disability rating in 
excess of 10 percent for service-connected osteochondritis 
tubercule, right tibia, postoperative with degenerative joint 
disease (hereinafter "right knee disability").

2.  Entitlement to service connection for back disability 
secondary to service-connected right knee disability.

3.  Entitlement to service connection for left knee 
disability secondary to service-connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to June 
1945.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in March 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of daily pain severe enough to wake 
him, degenerative arthritis, a limp that becomes worse with 
flare-ups, some limitation of motion, and moderate diminished 
endurance in ability to stand during flare-ups; resulting in 
a disability picture more nearly approximating moderate knee 
disability.  

2.  The veteran's back disability is not related to his 
service-connected right knee disability, nor is it otherwise 
related to his active duty service. 

3.  The veteran's left knee disability is not related to his 
service-connected right knee disability, nor is it otherwise 
related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent disability 
rating (but no higher) for the veteran's service-connected 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a,  Diagnostic Code 5262 (2003).  

2.  Back disability was not incurred in or aggravated by the 
veteran's active duty service, nor is back disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003). 

3.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is left knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  Specifically, the discussions in the 
June 2001 RO letter, rating decision, and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the June 2001 RO letter, the veteran 
was advised of the types of evidence VA would assist in 
obtaining as well as the veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The Board notes here that 
the VCAA letter was sent to the veteran in June 2001, prior 
to the January 2002 rating decision from which the present 
appeal arises.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records and VA examinations.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his increased rating claim, and a VA examination with 
etiology opinion was obtained with regard to the secondary 
service connection issues.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have therefore been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to these issues.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.

Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Increased Rating for the Right Knee Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has rated the veteran's service-connected right knee 
disability by analogy under the provisions of Diagnostic Code 
5262.  Under this regulatory provision, a rating of 10 
percent is warranted where there is malunion of the tibia and 
fibula with slight knee disability.  A rating of 20 percent 
is warranted where there is malunion of the tibia and fibula 
with moderate knee disability.  A rating of 30 percent is 
warranted where there is malunion of the tibia and fibula 
with marked knee disability.  

The Board believes that limitation of motion criteria should 
also be considered in this case, especially since there is 
evidence or arthritis.  See Diagnostic Code 5003.  Under 
Diagnostic Code 5260, limitation of flexion of the leg to 60 
degrees warrants a 0 percent rating.  When flexion is limited 
to 45 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where flexion is limited to 30 degrees.  
A 30 percent rating is assigned in the case of flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under Diagnostic Code 5261, limitation of extension of 
the leg to 5 degrees warrants a 0 percent rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
assigned.  A 20 percent rating is appropriate where extension 
is limited to 15 degrees.  A 30 percent rating is assigned in 
the case of extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

On VA examination in August 2001, the examiner found that 
range of motion was 0 to 125 degrees and added that he 
believed that the veteran would suffer a 10-15 degree loss in 
flexion during flare-ups.  Since the veteran can extend his 
leg to 0 degrees, the veteran would not be entitled to a 
compensable evaluation under Diagnostic Code 5261.  The 
veteran can flex his knee to 125 degrees with a possible 10 
to 15 degree loss during flare-ups.  At most his flexion 
would be limited to 110 degrees, which would not entitle him 
to even a compensable evaluation under Diagnostic Code 5260, 
much less a rating in excess of the current 10 percent.     

In his claim and on his substantive appeal, the veteran 
claims that his "right knee goes out without warning" and 
that he is "falling a lot."  However, the examiner at the 
VA examination found no evidence of lateral collateral, 
medial collateral or cruciate ligament laxity.  There was no 
examination report of any recurrent subluxation or lateral 
instability.  To be evaluated under Diagnostic Code 5257 the 
veteran must have recurrent subluxation or lateral 
instability.  

The Board now considers the veteran's disability under the 
criteria of Code 5262 by analogy.  At the VA examination, the 
examiner found that there was tenderness laterally and 
medially on the right knee.  The examiner found that there 
was 3 + crepitation on the right knee with range of motion 
and 1/2 inch of atrophy in right calf as compared to the left.  
The examiner also found degenerative joint disease in the 
right knee.  The examiner commented that during flare-ups of 
the veteran's right knee he would "expect additional motion 
loss at 10 to 15 degrees in flexion with moderate diminished 
endurance in terms of his ability to stand, and moderate 
increased limping secondary to the pain. 

The veteran complains of limping, arthritis, and daily pain 
in the knee that wakes him at night.  The veteran complains 
that climbing stairs are painful for his right knee.  The 
veteran has stiffness in the morning and complains that the 
knee occasionally gives out.  The veteran also explains that 
it is difficult for him to bend down.  

It is clear that the veteran suffers right knee impairment.  
It is now rated for slight knee disability by analogy to the 
provisions of Code 5262.  The record shows that the right 
knee is characterized by daily pain severe enough to wake the 
veteran, degenerative arthritis, a limp that becomes worse 
with flare-ups, some limitation of motion, and moderate 
diminished endurance in ability to stand during flare-ups.  
The veteran's complaints of pain appear to be credible in 
light of the clinical findings on examination.  Moreover, 
while the exact choice of words is not per se determinative, 
the Board notes that the VA examiner did couch his 
description of additional functional loss due to pain as 
moderate.  After weighing the overall right knee 
symptomatology, the Board believes that the resulting 
disability picture more nearly approximates moderate knee 
disability more than slight knee disability.  

However, the Board must also find that the clear 
preponderance of the evidence is against a finding that the 
right knee disability results in marked knee disability.  The 
veteran still has near normal range of motion.  The examiner 
found no evidence of instability.  The chief complaint is one 
of pain.  Therefore, the right knee disability's 
manifestations are moderate and not marked.    

Although there is x-ray evidence tending to show early 
degenerative changes of the left knee, there is no objective 
evidence confirming instability of the knee.  As such, there 
is no basis for separate disability evaluations for arthritis 
and instability of the knee.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Service Connection for Back and Left Knee Disabilities

The final two issues before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 
7 Vet.App. 439 (1995).

To begin with, the Board notes that service medical records 
do not document any back or left knee complaints or symptoms, 
although these records record in great detail other medical 
problems, including right knee symptoms (for which service 
connection has been established).  There is also no medical 
evidence showing arthritis within one year of discharge from 
service.  In sum, there is no basis for finding that the 
veteran's current back and left knee disorders were 
manifested during service or within one year of discharge 
from service.  In fact, the veteran does not contend as such.  
He maintains that his service-connected right knee disability 
caused his back and left knee disorders in that his right 
knee disability caused him to move differently, resulting in 
the back disorder, and also caused him to compensate with his 
left knee, resulting in the left knee disorder.  

While the veteran may report symptoms he experiences with 
regard to the claimed disorders, neither he, his 
representative, or the Board are competent to render opinions 
as to medical causation.  Such questions must be addressed by 
medically trained individuals.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In the present case, a VA examination was conducted in August 
2001.  After physical examination and a review of x-ray 
studies, the examiner diagnosed degenerative joint disease of 
both knees and the lumbar spine.  After reviewing the 
veteran's medical records, the examiner offered an addendum 
in September 2001 to the effect that the Osgood-Schlatter's 
disease of the right knee which was noted during service and 
resulted in a surgical procedure would not result in his 
lumbar spine condition, nor would it result in his left knee 
condition.  The examiner opined that the veteran would have 
developed the degenerative status in the opposite knee and 
back regardless of his right knee disability.  

The Board finds the VA examiner's opinion as to medical 
causation to be persuasive.  The opinion was rendered after 
the examiner had the benefit of examining the veteran and 
reviewing his medical records.  Significantly, there is no 
opposing medical opinion of record.  The Board is compelled 
to find that service connection for back disability and for 
left knee disability is not warranted on a secondary basis.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a disability rating of 20 percent is warranted 
for service-connected osteochondritis tubercule, right tibia, 
postoperative with degenerative joint disease.  To this 
extent, the appeal is granted.

Entitlement to service connection for back disability and for 
left knee disability is  not warranted.  To this extent, the 
appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



